DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 2, 4-6, 16-19 and 21-31 are pending and presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 16-19 and 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 4, 6, 17-19, 21, 22, 24 and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haygreen (“Improving the Properties of Particleboard by Treating the Particles with Phenolic Impregnating Resin”) in view of Pynnonen et al. (WO 2008/155466).

	Regarding claims 1, 4, 6, 17-19, 21, 22, 24 and 26-31, Haygreen teaches a process of preparing a modified wood comprising: a resin treatment of green (which is solid never dried wood) having a moisture content of at least 10% (Table 1), and about 12% (Table 1), with a phenol formaldehyde resin (page 97 and Table 1); and a thermal modification step where the wood is heated in the temperature range as claimed (Table 1) which will result in curing and crosslinking of the resin. Haygreen fails to teach the specific quantity of resin used, the conditions during the resin treatment step or the pressure the thermal modification step is conducted at.
2 (last paragraph, page 3); followed by a thermal treatment at atmospheric pressure of the wood in a temperature range overlapping the claimed range (4th paragraph, page 3). Pynnonen further teaches the resin treatment at ambient temperature and atmospheric or elevated pressure (last paragraph, page 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haygreen’s process by using the amount of resin and resin treatment and thermal treatment conditions as disclosed by Pynnonen. One would have been motivated to make this modification as Pynnonen teaches that the pressure can be used to accurately control impregnation depth and that the use of 50 g/m2 of resin provides optimal properties to the resultant wood product (last paragraph, page 3).
	Second, Haygreen in view of Pynnonen fail to teach the length of time for the thermal treatment. However, the length of time for the heat treatment is a result-effective variable. Altering the length of time will necessarily alter the curing and crosslinking properties of the resultant wood product as well as the cost for the process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to In re Boesch, 205 USPQ 215 (CCPA 1980).  

2.	Claims 2 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haygreen in view of Pynnonen as applied to claims 1 and 21 above, and further in view of Mayes et al. (WO 2012/153183).

	Regarding claims 2 and 25, Haygreen in view of Pynnonen teach all the limitations of claims 1 and 21, but fail to teach the thermal modification done in an essentially oxygen-free environment. However, Mayes teaches impregnation and heat treatment of wood (abstract) in the same temperature range (abstract) as Haygreen in view of Pynnonen’s process. Further, Mayes teaches the heat treatment done in an oxygen-free environment (3rd paragraph, page 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform Haygreen in view of Pynnonen’s thermal step in an oxygen free environment. One would have been motivated to make this modification to eliminate the risk of the wood igniting during the thermal treatment (see Mayes at 3rd paragraph, page 5).

3.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haygreen in view of Pynnonen as applied to claim 1 above, and further in view of Stamm (U.S. Pat. No. 2350135).

Regarding claim 5, Haygreen in view of Pynnonen teach all the limitations of claim 1, but fail to teach the wood having a moisture content of the fiber saturation point. However, Stamm teaches treatment of wood with phenol-formaldehyde where the wood has a moisture content at the fiber saturation point (page 2, column 2, lines 12-18 and Example 1, page 4, column 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haygreen in view of Pynnonen’s process by using wood that has a moisture content at the fiber saturation point. One would have been motivated to make this modification as Stamm teaches that wood at this moisture content will provide improved amount and rate of solution take-up during the resin treatment step (page 2, column 2, lines 12-18).

4.	Claims 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haygreen in view of Pynnonen as applied to claims 1 and 21 above, and further in view of Mayes et al. (U.S. PGPUB No. 2018/0265665, hereinafter Mayes2).
	
	Regarding claims 16 and 23, Haygreen in view of Pynnonen teach all the limitations of claims 1 and 21, but fail to explicitly teach heating the wood to obtain a consistent temperature and then cooling to provide a temperature gradient as claimed. However, Mayes2 teaches a thermal modification of wood where the wood is heated to a consistent temperature throughout a cross-section of the wood and then is cooled rapidly to create a temperature gradient as claimed (0043). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haygreen in view of Pynnonen’s process by performing the thermal modification to obtain a temperature gradient. One would have been .

Conclusion
	Claims 1, 2, 4-6, 16-19 and 21-31 are pending.
	Claims 1, 2, 4-6, 16-19 and 21-31 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
July 30, 2021Primary Examiner, Art Unit 1796